PER CURIAM:
Thomas J. Gross appeals the district court’s order dismissing this action with prejudice for failure to comply with a court order that he file a complaint that complied with Fed.R.Civ.P. 8(a). We have reviewed the record and find no reversible error. Accordingly, we dismiss the appeal for the reasons stated by the district court. Gross v. Mineta, No. 1:05-cv-01480-LMB (E.D.Va. Jan. 20, 2006). We deny the motions to proceed in forma pauperis and for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.